DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.
Applicants have made arguments concerning latest Office Action dated 1/10/2022. 

Response to Arguments
Applicant’s arguments, filed 5/10/2022, with respect to the rejection of the claims have been fully considered.  
The applicants have made arguments in response to the 35 USC 103 rejection of the claims 1-5.  Here, the applicant argued over the teachings of the Serniuk reference (US 2006/0204611) in view of Wright (US 5127819).
The arguments primarily direct that the references do not teach of the claimed invention, particularly regarding the motivation for combining the references.  With the applicants stating that the Serniuk reference does not teach of the actuators that are completely inside the recess of the manifold plate.  
Here, the features of the Wright reference in the arrangement of the actuator that can be placed completely within the recess of the adjacent platen provides a known arrangement of the structures in the injection molding arts, particularly of the manifolds and actuator placement, that would ensure compact configurations.  This can be applied to the Serniuk reference ensuring as an alternate and known configuration that is available to one skilled in the art in the construction of the features within an injection molding machine.  Here, this is seen as the combination of the known method of Wright to Serniuk, as both pertain to manifolds structures with actuators in an injection molding machine, and the arrangement would yield predictable results of fluid flow of the material through the manifold to the injection mold.  Further, this can also be seen as applying a known technique to a known device (method or product) ready for improvement to yield predictable results. Here, the known technique of the Wright to Serniuk for compact arrangement and would yield predictable results regarding the arrangement for actuators and fluid flow in the manifolds.

The additional argument is regarding the plurality of air channels, with the argument concerning the teachings by Serniuk of the backing plate and air plate that the applicant disagrees upon.  Here, the applicants have argued of the distinction of the air plate and the rear plate compared to the Serniuk reference and that the air channels do not communicate with the first face of the air plate.  
After further reconsideration and review of the claimed invention, it is noted of the arrangement of the manifold being supported by the rear plate, and further of the manifold plate that is attached to the rear plate.  Here, the manifold plate of Serniuk teaches of the recess that accommodates for secondary manifolds and further would contact with the air channel that is provided on the front face of the rear plate/air plate.  The difference is actuator that is connected upon the secondary manifold further extends into the air plate, see Fig. 5 of Serniuk.  Here, the argument concerning the air channels in regards to the manifold plate is noted, however, the claimed invention states of the manifold plate that is to support the secondary manifold which are configured to feed the respective groups of nozzles and communicate with air channels of the rear plate, wherein, this particular arrangement can be seen in Serniuk.  Thereby, the feature of the air channels as it communicates with the submanifolds/secondary manifolds does occur, particularly with the actuators that are located with the submanifolds.
Regarding the arguments of the actuators not being compressed between the first face of the rear plate and the secondary manifold, the applicants have made arguments concerning the separate elements that support the actuators including the backup pad 134 and of the cylinder seals 130, and further made arguments that the actuator 90 and cylinder 130 is positioned in the air plate and that it cannot be external to the air plate 70.  This argument is noted but unpersuasive as these features as seen in Fig. 6 of Seniuk includes the actuator and cylinder seals that are sandwiched between the surface of the air plate 70 to the surface of the submanifold 52 in which the interpretation by the Examiner can be considered external surfaces, as the surface of the air plate does not preclude indentions and cavities, see actuator cavity 72, that would still provide a surface that contacts against the actuator portions.  Here, the different elements that form with the actuators are noted and the claimed structure does not preclude additional elements that support the actuator as it is supported and compressed between the plate and secondary manifold.
The teaching of Serniuk teaches of accommodation of the valve actuators and stems within a manifold structure, particularly with the concept of separate platens that form the arrangement between the main and secondary manifold.  The claimed invention instead makes the adjacent platens that one skilled in the art would have found obvious to make integral into one piece.  The rejection of the claims have been modified with Serniuk as the primary reference for rejection with the teachings of this arrangement of the manifolds in relations to the plates, and further in which it would have been obvious for one skilled in the art to make integral the adjacent platens while still accommodating the primary and secondary manifolds and further to allow for the actuators to be located along the secondary manifold, the Wright teaching instead is the secondary reference in regards to the actuator that can be fully external from the rear plate within the injection molding machine.
Lastly, the arguments that the combination of the Serniuk with Wright fails to the that features of the actuators that are completely inside the recesses of the manifold plate.  Here, the Examiner disagrees with the applicant’s assessment regarding the Wright teaching, wherein the equivalence of the manifold plate structure of Wright shows of a recess wherein the piston/actuator is located fully completely inside.  This particular arrangement can be applied to the manifold plate and secondary manifold of Serniuk.  As previously stated above, the Serniuk reference teaches of the clamped arrangement of the actuator within a recess between the submanifold and the external surface of the rear plate equivalent.  The result from the combination would have the actuator of Serniuk would be fully within the recess provided by the manifold plate and the rear portion of actuator would abut the external surface of the rear plate whereby the actuator cavities 72 would be decreased with only the air channels 74 to engage the actuator.  The different arrangement of the recess with the manifold plate of Wright can be applied to the Seniuk reference allowing for a known configuration of the actuator positioning in a compact manner in relation to the rear plate and the secondary manifold.
Regarding claim 6, the applicant’s argument is based upon the same issues raised from claim 1 as mentioned above, and further in view of Babin (US 2010/0183763) and Spuller (US 9248594).  The arguments have been addressed as set forth above, thereby the rejection of the claim remains.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serniuk (US 2006/0204611) in view of Wright (US 5127819).
In regards to claim 1, 
In regards to the manifold plate, secondary manifolds, and of the recesses, Serniuk teaches of a hot runner manifold system, see Fig. 5 below.  
Serniuk teaches of an injection molding apparatus with hot runners, the injection molding apparatus (see abstract) comprising: 
- a rear plate (see 58, 70), which supports at least one main manifold (56) with hot runners (62);
 - a manifold plate (54), which is fastened to said rear plate (70) (via screw 76) and has a plurality of nozzles (92) configured to inject a stream of molten plastic material in a respective molding cavity, the manifold plate supports a secondary manifold (52) that is configured to feed to the nozzle (92), the stream of the plastic material.
- at each nozzle (92) of each nozzle group, a valve stem (110, see Fig. 6) for controlling said flow of molten plastic material through said nozzle (92); for each valve stem (110), an actuator which has a piston cylinder and a piston (see 130),  which can slide within said piston cylinder and is connected to said valve stem (110) in order to open and close the respective nozzle (92);
wherein: 
- said first face of the rear plate (70) is in direct contact with a first face of the manifold plate (54, see Fig. 5 and 6) substantially on the entire flat surface of the first face MOD1343US4 of the manifold plate, that the contact between the rear plate and manifold plate is not affected by said recesses the secondary manifolds (52) (the claimed recesses of the secondary manifold is seen as in reference the teaching of the recess of the manifold plate that accommodates for the secondary manifolds);
said actuators are external to the rear plate (see Fig. 5), and located partially inside said recesses of the manifold plate (54) and are arranged so that the respective piston cylinder (130) is compressed between the first face of said rear plate (70) and the secondary manifold (52) which is crossed by the respective valve stem (110) of the actuator (see Figs. 5 and 6).
Herein, the respective rear plate (see backing plate 58, 70) having a facing against the manifold plate 54.

    PNG
    media_image1.png
    829
    1340
    media_image1.png
    Greyscale

Further, a secondary manifold (sub manifolds 52) is taught that is in communication with the main manifold 56, the intermediary rear plate in Serniuk is an air plate 70 that has a plurality of actuator cavities 72 for the nozzle actuators 90 as well as a plurality of air channels 74 that conduct actuating fluid, such as air, to the actuators, see [0024].  The accommodation of the sub manifolds in the recess provided that is open to the rear plate is known as seen in Serniuk.  Here, the rear plates as marked above in Fig. 5 of Serniuk are adjacent plates that one skilled in the art would recognize to make integral., see In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965).  
Here, the use of a one piece construction instead of the structure disclosed in the prior art would be obvious.  Serniuk discloses the claimed invention regarding the arrangements of the manifolds, actuators, and air channels except for separate rear plates that are arranged.  It would have been obvious to one of ordinary skill in the art at the time the invention to combine the rear plates into one single construction, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.  One would have been motivated to combine the plates as an alternate construction of the assembly of the device with fewer plates and thereby simplify construction and maintenance of the parts.
Serniuk does not specifically teach of the actuators being completely inside the recesses of the manifold plate.

In the same field of endeavor regarding injection molding apparatus having manifold and hot runners with actuation of valve stems, Wright teaches the injection molding apparatus (see abstract) comprising: 
- a rear plate (see backing plate 13), which supports at least one main manifold with hot runners;
 - a manifold plate (cylinder plate 12) , which is fastened to said rear plate (13) (see Fig. 3, see screw near 35) and has a plurality of nozzles (18 nozzles, see Figs. 2 and 3) configured to inject a stream of molten plastic material in a respective molding cavity, the manifold plate supports a secondary manifold (manifold plate 11) that is configured to feed to the nozzle 18, the stream of the plastic material.
- at each nozzle 18 of each nozzle group, a valve stem (shut-off pin 19) for controlling said flow of molten plastic material through said nozzle 18s;  for each valve stem 19, an actuator which has a piston cylinder and a piston (see hydraulic cylinder 20),  which can slide within said piston cylinder and is connected to said valve stem 19 in order to open and close the respective nozzle 18;
wherein: 
- said first face of the rear plate 13 is in direct contact with a first face of the manifold plate 12 substantially on the entire flat surface of the first face MOD1343US4 of the manifold plate, that the contact between the rear plate and manifold plate is not affected by said recesses the secondary manifolds 11 (the claimed recesses of the secondary manifold is seen as in reference the teaching of the recess of the manifold plate that accommodates for the secondary manifolds);
said actuators are completely external to the rear plate and are completely inside said recesses of the manifold plate 12 and are arranged so that the respective piston cylinder 20 is compressed between the first face of said rear plate 13 and the secondary manifold 11 which is crossed by the respective valve stem 19 of the actuator (see Fig. 3).

    PNG
    media_image2.png
    726
    1273
    media_image2.png
    Greyscale

Wright reference teaches of a known configuration regarding the positioning of the actuators that are external to the rear plate and with recess provided by the manifold plate to accommodate the actuator, along with the compression of the actuator between the rear plate and manifold plate.  This concept can be combined with the teachings of the manifold plate and secondary manifolds taught by Serniuk, particularly in light of the accommodation of the actuator and respective recesses to the manifold plate.  Particularly without the need to further form recesses within the rear plate to accommodate for the actuators as it would instead be located completely within the recess of the manifold plate, thereby resulting in less machining needed in forming the rear plate.
It would have been obvious for one of ordinary skill in the art to modify the actuators of Serniuk to be completely inside the recess provided by the manifold plate as taught by Wright as a known alternate configuration for accommodating the actuator located between manifold and rear plate, as this a known configuration that can be applied in the arrangement of the actuator to yield the predictable results in the assembly of the parts for the injection molding machine.

In regards to claim 2, wherein said rear plate comprises a recess which is provided on a second face disposed opposite said first face of the rear plate and accommodates said main manifold with hot runners, said recess comprising a base which is crossed by openings for the passage of the stream of molten plastic material from the main manifold to the secondary manifolds.
In regards to the recess in the rear plate for the main manifold, see above in Serniuk.  Furthermore, Wright teaches of a recess on the rear plate that accommodates for the material flow onward to the manifold, see Fig. 3.  Here, it would have been obvious for one of ordinary skill in the art to modify Serniuk in view of Wright with the additional recess along the second face as seen in Wright to accommodate for the inlet flow of the molten material that would flow into the taught manifold and towards the nozzles.

In regards to claim 3 (dependent upon claim 2), wherein said base of the recess of the rear plate is crossed at least partly by said air channels.  
See teaching by Serniuk regarding the channels.  It would have been obvious for one of ordinary skill in the art to modify Serniuk with the placement of the air channels in the rear plate according to the positions necessary to accommodate the actuators including shifting the position of said channels within the rear plate.

In regards to claim 4 (dependent upon claim 3), wherein said air channels lead out onto said first face of the rear plate also at said base of the recess.  
See teaching of Seniuk regarding the air channels above.

In regards to claim 5 (dependent upon claim 2), wherein some of said piston cylinders are compressed between the first face of said rear plate and the respective secondary manifold at said base of the recess of said rear plate.
	See teaching both in Serniuk and in Wright of the piston cylinders being compressed between the rear plate and the associated manifold, here, the Serniuk teaches of the secondary manifold to rear plate, while Wright teaches of the piston cylinder with the first face of the rear plate with the cylinder external to the rear plate.  The Serniuk can also be considered external to the rear plate, though it is located in an additional indent into the rear plate while also in a recess formed by the manifold plate.  The combination of the structure of Serniuk in view of Wright teaches the claimed structure.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serniuk in view of Wright as applied to claim 2 above, and further in view of Babin (US 2010/0183763) and Spuller (US 9248594)
In regard to claim 6, wherein said recess is closed by a cover which is fastened onto said second face of the rear plate and is crossed by a main entry opening for the stream of molten plastic material.
Serniuk in view of Wright do not teach of a cover plate for the recess.
Here, Babin teaches of the cover plate 26 that is located at the second facing of the rear plate (back plate 12), the cover plate being crossed by the main entry opening (see inlet 33) for the stream of molten plastic material, see Fig. 1.  Meanwhile, also in an injection molding machine, Spuller teaches of multiple recesses (chambers 29) within a machine platen 7 having a hot runner system 50, see Fig. 3. Including teaching of manifold 30, nozzles 41, valve stem 37 (valve pin), actuators (moving means 39).  Here as seen in Fig. 3, a cover plate is provided that covers the system particularly at the rear most recess that is formed in the platens.
Here, it would have been obvious for one of ordinary skill in the art to modify the recess within the hot runner system of Serniuk in view of Wright with a cover plate as taught by Spuller in order to close any recesses at the rear portion of the machine and with the cover plate arrangement of Babin in order to secure the plate to the rear plate and to accommodate for the molten material flow to the manifolds and to the nozzles, these are seen as combining prior art elements according to known methods to yield predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744